[Cite as State v. Pierce, 2018-Ohio-2646.]
                                             Court of Appeals of Ohio

                                    EIGHTH APPELLATE DISTRICT
                                       COUNTY OF CUYAHOGA


                                   JOURNAL ENTRY AND OPINION
                                           No. 106217




                                               STATE OF OHIO

                                                             PLAINTIFF-APPELLEE

                                                       vs.

                                              ROSUE C. PIERCE

                                                             DEFENDANT-APPELLANT




                                                 JUDGMENT:
                                                  AFFIRMED



                                      Criminal Appeal from the
                               Cuyahoga County Court of Common Pleas
                                     Case No. CR-16-611371-A

        BEFORE: Stewart, J., Kilbane, P.J., and Jones, J.

        RELEASED AND JOURNALIZED: July 5, 2018
ATTORNEYS FOR APPELLANT

Mark A. Stanton
Cuyahoga County Public Defender

Frank Cavallo
Assistant Public Defender
310 Lakeside Avenue, Suite 200
Cleveland, OH 44113


ATTORNEYS FOR APPELLEE

Michael C. O’Malley
Cuyahoga County Prosecutor

Daniel T. Van
Assistant County Prosecutor
Justice Center, 9th Floor
1200 Ontario Street
Cleveland, OH 44113
MELODY J. STEWART, J.:

       {¶1} In 2006, defendant-appellant Rosue C. Pierce pleaded guilty to gross sexual

imposition and carrying a concealed weapon.         The court sentenced him to a three-year

community control sanction and classified him as a sexually oriented offender with a duty to

register his address. In August 2016, the state charged Pierce with a failure to register in

violation of R.C. 2950.04(E). Pierce pleaded guilty to the charge and received a one-year term

of community control. After Pierce’s second community control violation, the court revoked

community control and ordered him to serve a nine-month prison term.

       {¶2} In this appeal from the revocation of community control, Pierce claims that the court

never issued a final sentence in the 2006 case, Cuyahoga C.P. No. CR-05-466751-A. He

maintains that the court issued a “blanket” sentence of community control and did not enter a

sentence on each count as required by State v. Saxon, 109 Ohio St.3d 176, 2006-Ohio-1245, 846

N.E.2d 824, where paragraph one of the syllabus states: “A sentence is the sanction or

combination of sanctions imposed for each separate, individual offense.”

       {¶3} The trial court record in CR-05-466751-A is not before us, nor has Pierce attempted

to supplement the record in this appeal. We agree with the state that under these circumstances,

taking judicial notice of the docket in CR-05-466751-A in this appeal would violate the rule that

an appellate court may not add to the record on appeal and then decide the case on the basis of

the added material. State v. Hill, 90 Ohio St.3d 571, 573, 2001-Ohio-20, 740 N.E.2d 282.

“Since a reviewing court can only reverse the judgment of a trial court if it finds error in the

proceedings of such court, it follows that a reviewing court should be limited to what transpired
in the trial court as reflected by the record made of the proceedings.” State v. Ishmail, 54 Ohio

St.2d 402, 405-406, 377 N.E.2d 500 (1978).

       {¶4} Judgment affirmed.

       It is ordered that appellee recover of appellant costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this court directing the common pleas

court to carry this judgment into execution.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of the

Rules of Appellate Procedure.



______________________________________________
MELODY J. STEWART, JUDGE

MARY EILEEN KILBANE, P.J., and
LARRY A. JONES, SR., J., CONCUR